DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU CHUNFA (CN106056931A) in view of WANG JIANHUI (CN108986493A).
Regarding claim 1 and 7, ZHOU A control method for traffic lights including a red light and a green light, comprising the steps of: A. acquiring an image/video at a preset time point before the red light is turned off (before the green light is turned on), wherein the image includes at least one vehicle waiting for the red light [Page 6 S1; Para. 2 S1; Para. 12 lines 14-27; since the claim does not explicitly states what “preset time point” is, it’s interpreted to any time frame during red light]; B. determining a time length (transit time) according to the image/video, wherein the time length is generated by a computing node [Page 6 S2]; and C. controlling the green light according to the time length [Page 7 S3].  
However, ZHOU doesn’t explicitly teach about an artificial intelligence algorithm.
WANG teaches an artificial intelligence calculating time (duration) in order to determine how to control the traffic light [Para. 35 and 57].

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the traffic system of ZHOU the ability to determine time and control the light using artificial intelligence as taught by WANG in order to reduce traffic congestion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 and 17, ZHOU teaches a control system for traffic lights including a red light and a green light, comprising: a camera, configured to capture an image at a preset time point (transit time) before the red light is turned off, wherein the image includes at least one vehicle waiting for the red light [page 6 S1; Para. 2 S1; Para. 12 lines 14-27]; and a device, connected to the camera in a wired or wireless manner, including a node for determining a time length for controlling the green light according to the image [Page 6 S2 and Page 7 S3].
However, ZHOU doesn’t explicitly teach about an artificial intelligence algorithm.
WANG JIANHUI (CN108986493A) teaches an artificial intelligence calculating time (duration) in order to determine how to control the traffic light [Para. 35 and 57].

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the traffic system of ZHOU the ability to determine time and control the light using artificial intelligence as taught by WANG in order to reduce traffic congestion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 8 and 18, ZHOU teaches wherein the image comprises images of a through lane [page 3 lines 6-19, Claim 4 and corresponding description. it’s clear that the system uses images to identify lanes].  

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU CHUNFA (CN106056931A) in view of WANG JIANHUI (CN108986493A) further in view of Ganesh (Pub. No. US 20210009365).
Regarding claims 2-4 and 12-14 ZHOU in view of WANG doesn’t explicitly teach teaches about a convolutional neural network. 
However, Ganesh teaches using convolution neural network to identify and classify/label vehicle by computer vision [Para. 52].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of ZHOU in view of WANG the ability to use convolution neural network to identify and classify/label vehicle by computer vision in order to increase safety and improve efficiency of traffic flow as compared to human-controlled vehicle, as taught by Genesh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU CHUNFA (CN106056931A) in view of WANG JIANHUI (CN108986493A) further in view of Ganesh (Pub. No. US 20210009365) and further in view of Lipchin et al. (Pub. No. US 20200097769).
Regarding claims 5, 6, 15 and 16 ZHOU in view of WANG further in view of Genesh doesn’t explicitly teach about color.
However,  Lipchin teaches wherein the step of preprocessing the image further comprises indicating vehicles of different types that are labeled with different color blocks implementing by a computer vision algorithm or an artificial intelligence vision detection algorithm.  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of ZHOU in view of WANG further in view of Genesh to teach the claim limitation , as taught by Lipchin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU CHUNFA (CN106056931A) in view of WANG JIANHUI (CN108986493A) further in view of SHAPIRA, Dori (WO 2019/222358).
Regarding claims 9 and 19, ZHOU in view of WANG doesn’t explicitly teach the rest of the claim limitations. 
However, SHAPIRA teaches wherein the method further comprises detecting an arrow on a road in the image to acquire an image of the through lane, an image of the right turn lane, or an image of the left turn lane from the image [Para. 407, claim 29 and corresponding description].
  It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of ZHOU in view of WANG to teach the claim limitation , as taught by SHAPIRA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 10 and 20, ZHOU teaches wherein the step B further comprises determining the time length according to the image of the through lane [page 3 lines 6-19, Claim 4 and corresponding description].  
















				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666